DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response of 11/3/2021 is acknowledged.

Status of Claims
3.    Claims 1-3, 7-15,17-18, 22-23, 27, 29, 36-38, 48, 64, 66, 68-69, 75, 96-97, 119, 142 and 145 are under consideration. Claims 4-6, 16, 19-21, 24-26, 28, 30-35, 39-47, 49-63, 65, 67, 70-74, 76-95, 98-118,120-141, 143-144 and 146-165 have been canceled by amendment of 11/13/2020. 

         Information Disclosure Statement
4.      The information disclosure statements filed 11/13/2020 and 03/12/2021 have been considered.  Initialed copies are enclosed. 

Election/Restrictions
5.      Applicants’ election without traverse of 11/3/2021 is acknowledged.  Applicants elected invention I (claims 1-3 and 7-10). 
Claims 1-3 and 7-10 are under consideration. Claims 11-15,17-18, 22-23, 27, 29, 36-38, 48, 64, 66, 68-69, 75, 96-97, 119, 142 and 145 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species a, there being no allowable generic or linking claims. 

Claim Rejections - 35 USC § 102
6.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.      Claim(s) 1-3 and 7-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated  by Whitlock, David US 20080213226.

The claims are drawn to: 
A method of regulating blood pressure in a subject having:
a)    hypertensive blood pressure:
b)    systolic pressure of greater than 129 mm Hg: or
c)    diastolic blood pressure greater than 79 mm Hg,
the method comprising:
administering to the subject an effective amount of a preparation comprising ammonia oxidizing microorganisms (AOM), thereby regulating blood pressure in the subject.
    Whitlock, David teach  topical application the scalp of ammonia oxidizing bacteria reduces hypertension ( see title, abstract, claims, figure 5 , example 1 and para 0034, 0111, 0112, 0114 and 0143). Whitlock, David teach   limitations of claims 2-3 first and subsequent applications of the bacteria for 5 days (see par 0112). Whitlock, David teach   living organisms (see para0034).  Whitlock, David para [0114] recites, “As seen in FIG. 5, the systolic blood pressure averaged 122.5 mmHg before and 123.5 mmHg after the treatment period, while the systolic blood pressure averaged 114 mmHg during the treatment period. Thus the lowering of blood pressure is demonstrated by the application of ammonia oxidizing bacteria to the scalp of a subject. “, David teach   limitations of claim 9 (see figure 5). As to limitation of claim 10 daily value and measuring  of blood pressure is inherent in the teachings of Whitlock, David as seen in 
Conclusion
8.    No claims are allowed.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        January 1, 2022





/JANA A HINES/Primary Examiner, Art Unit 1645